Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of Everett               Appeal from the County Court at Law of
Alton Taylor, Jr., and Dochia Ann Taylor               Panola County, Texas (Tr. Ct. No. 2013-
and In the Interest of R.N.T., a Child                 093). Memorandum Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
No. 06-14-00061-CV                                     Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED FEBRUARY 3, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk